Citation Nr: 1610051	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for thoracolumbar spine arthritis (herein back disability).  

2.  Entitlement to service connection for left knee arthritis, to include as secondary to a back disability.  

3.  Entitlement to service connection for right knee arthritis, to include as secondary to a back disability.  


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from November 1973 to May 1975.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (though jurisdiction lies with the Waco, Texas RO).  

The Veteran testified at an August 2015 Board hearing before the undersigned Veterans Law Judge in Waco, Texas.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Back Disability 

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  Evidence of record indicated that the Veteran has a current back disability.  See June 2011 VA Examination Report (noting an assessment of lumbar degenerative disc disease).  With respect to an in-service event, the service treatment records (STRs) of record included a November 1973 STR that referenced the Veteran falling and injuring his back.  At the Board hearing, the Veteran provided additional information regarding his in-service back injury, including that it occurred during basic training.  See August 2015 Board Hearing Transcript, pages 4-6.  In addition, the Veteran has referenced, essentially, that his in-service duties as a Combat Engineer were physical in nature and that this could have caused or contributed to his back disability.  See, e.g., October 2009 Veteran Statement (stating that manual labor causes arthritis and that his duties in the military including lifting bridge parts, building bridges and driving a truck).  The Board notes that the Veteran's DD 214 listed his primary specialty as a Combat Engineer, with a related civilian occupation listed of Construction Worker.  As such, the Veteran's reports of in-service duties of a physical nature are consistent with his MOS.  As there is evidence of a current disability and in-service events (as noted in the STRs and reported by the Veteran), the crucial remaining inquiry is whether there is a nexus between the Veteran's current back disability and his active service.

The Veteran was afforded a VA examination in June 2011.  A negative opinion was provided as to direct service connection.  The provided rationale referenced that the Veteran's separation physical examination report noted a normal spine and that the Veteran denied any recurrent back symptoms on the accompanying report of medical history.  The rationale then stated that "[i]t is most likely as not that the [V]eteran's current lumbar spine...[is] related to chronic degenerative changes associated with aging."  Upon review, the Board finds that the provided opinion is inadequate and remand is therefore required for an additional VA examination and opinion, as detailed in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted, the provided rationale attributed the Veteran's current back disability to aging.  Crucially, however, the examiner did not provide an explanation or rationale explaining why the Veteran's current back disability was attributable to aging.  Lacking such explanation or rationale renders the provided opinion inadequate.
In addition, it is unclear from the provided opinion, as such was not discussed, whether the examiner considered the Veteran's lay evidence of a continuity of symptomatology since service related to his back.  The June 2011 VA examination report did note under the medical history section that the Veteran reported chronic intermittent progressively worsening low back pain symptoms for as long as he could remember.  Other lay statements from the Veteran also referenced a continuity of symptomatology since service related to his back.  See March 2011 Veteran Statement (referencing injuring his back in the military and stating that such progressed over the years since 1974), September 2011 Notice of Disagreement (stating that he had constant back pain ever since leaving the military).  The Veteran is competent to testify as to experiencing back pain since service.  Additionally, the Board finds the Veteran's statements to be credible.  As such, the Veteran's competent and credible lay evidence of a continuity of symptomatology, to include pain, since service related to his back must be considered by the examiner on remand.

Bilateral Knee Disabilities 

Evidence of record indicated that the Veteran has current bilateral knee disabilities.  See June 2011 VA Examination Report (noting an assessment of bilateral knees degenerative joint disease).  A February 1975 STR referenced the Veteran complaining of bilateral knee pain, noted tenderness and laxity and an assessment was noted of knee pain with an undetermined etiology.  The STR also stated that the Veteran's knees "have hurt for the past 18 years.  Worse last 2-3 years."  As such, the issue has been raised as to whether the Veteran had a bilateral knee disability that preexisted his active service.  A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the entrance into service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  In the Veteran's case, his November 1973 entrance examination report was silent as to any findings related to his knees (the examination report noted that the Veteran's lower extremities were normal upon clinical evaluation); as such the Veteran is presumed sound upon entry into active service with respect to any bilateral knee disabilities.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence showing that the disability preexisted service and there must be clear and unmistakable evidence that the disability was not aggravated by service.  While the Veteran was afforded a VA examination in June 2011, this medical issue was not addressed.  As such, the Board finds that remand is required for a new VA examination and opinion, as addressed in the remand directives below.  

In addition, with respect to the June 2011 VA examination, a negative opinion was provided as to direct service connection.  The provided rationale referenced that the Veteran's separation physical examination report noted normal bilateral lower extremities and that the Veteran denied any recurrent knee symptoms on the accompanying report of medical history.  The rationale then stated that "[i]t is most likely as not that the [V]eteran's current...bilateral knee conditions are related to chronic degenerative changes associated with aging."  For similar reasons as discussed above related to the provided opinion that addressed the Veteran's back disability, such opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, also similar to the above discussion, it is unclear from the provided opinion, as such was not discussed, whether the examiner considered the Veteran's lay evidence of a continuity of symptomatology since service related to his knees.  The June 2011 VA examination report did note under the medical history section that the Veteran reported chronic intermittent progressively worsening bilateral knee pain since 1975.  Other lay statements from the Veteran also referenced a continuity of symptomatology since service related to his knees.  See March 2011 Veteran Statement (referencing injuring his knees in the military and stating that such progressed over the years since 1974), September 2011 Notice of Disagreement (stating that he had constant bilateral knee pain ever since leaving the military).  The Veteran is competent to testify as to experiencing knee pain since service.  Additionally, the Board finds the Veteran's statements to be credible.  As such, the Veteran's competent and credible lay evidence of a continuity of symptomatology, to include pain, since service related to his knees must be considered by the examiner on remand, as outlined below.

The Veteran has also raised the issue of secondary service connection with respect to his bilateral knee disabilities being secondary to his low back disability.  See August 2015 Board Hearing Transcript, page 9 (with the Veteran's representative referencing the Veteran's gait and "some interplay between the back and the knees"); see also March 2011 Veteran Statement (referencing that his back caused him to walk incorrectly).  While the Veteran's low back disability is not currently service connected, in case service connection is eventually granted, the examiner on remand should also provide opinions addressing secondary service connection, as detailed in the remand directives below.  In this regard, the Veteran must also be provided with proper notice on how to substantiate a claim for entitlement to service connection on a secondary basis.

All Issues

Finally, while on remand, all outstanding VA treatment records must be obtained.  VA treatment records appear complete up to February 2010; while records are of record dated after February 2010, such may be incomplete (this is based on a comparison of the records included in different sets of VA treatment records).    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice on how to substantiate a claim for entitlement to service connection on a secondary basis.

2.  Obtain all outstanding VA treatment records, to include from February 2010.

3.  Schedule the Veteran for a VA examination with respect to his back and bilateral knee disabilities claims with a medical professional that is knowledgeable in evaluating musculoskeletal disabilities.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review and the opinion must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's current back disability, to include thoracolumbar spine arthritis and/or lumbar degenerative disc disease, is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to a November 1973 STR that referenced the Veteran as falling and injuring his back and the Veteran's testimony at the Board hearing that provided additional information regarding his in-service back injury, including that it occurred during basic training.  See August 2015 Board Hearing Transcript, pages 4-6. 

Further attention is invited to the Veteran's contention that his in-service duties as a Combat Engineer were physical in nature and that this could have caused or contributed to his back disability.  See, e.g., October 2009 Veteran Statement (stating that manual labor causes arthritis and that his duties in the military including lifting bridge parts, building bridges and driving a truck); see also DD 214 (listing the Veteran's primary specialty as a Combat Engineer, with a related civilian occupation listed of Construction Worker).  

Additional attention is invited to the Veteran's testimony at the Board hearing that his VA medical provider said to him that his "'injuries could be from when I got injured'" in service and also that "'if you hurt your back, the older you are now I'm sure arthritis has set upon them injuries.'" See August 2015 Board Hearing Transcript, page 11.  

The medical professional must consider and address the Veteran's competent and credible reports of experiencing a continuity of symptomatology, to include pain, since service related to his back (discussed further in the remand section above).

b.  Whether any bilateral knee disabilities clearly and unmistakably (obvious, manifest and undebatable) preexisted service.

While review of the entire claims folder is required, attention is invited to the Veteran's November 1973 entrance examination report, which was silent as to any findings related to his knees (the examination reported noted that the Veteran's lower extremities were normal upon clinical evaluation), the November 1973 Report of Medical History form that accompanied his entrance examination report, on which the Veteran denied ever having or having now "trick" or locked knee, and the Veteran's testimony at the Board hearing, where he specifically denied having any problems with his knees prior to service.  See Board Hearing Transcript, page 4.

c.  If and only if the examiner determines that any bilateral knee disabilities clearly and unmistakably preexisted service, is it clear and unmistakable (obvious, manifest and undebatable) that the preexisting bilateral knee disabilities WERE NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable (obvious, manifest and undebatable) that any increase in service was due to the natural progress.

While review of the entire claims file is required, attention is invited to a February 1975 STR that referenced that the Veteran complained of bilateral knee pain, noted tenderness and laxity and contained an assessment noting knee pain with an undetermined etiology and the Veteran's testimony at the Board hearing that stated that he injured his knees in service playing basketball.  See August 2015 Board Hearing Transcript, page 6.

Further attention is invited to the Veteran's contention that his in-service duties as a Combat Engineer were physical in nature and that this could have caused or contributed to his bilateral knee disabilities.  See, e.g., October 2009 Veteran Statement (stating that manual labor causes arthritis and that his duties in the military including lifting bridge parts, building bridges and driving a truck); see also DD 214 (listing the Veteran's primary specialty as a Combat Engineer, with a related civilian occupation listed of Construction Worker).

Additional attention is invited to the Veteran's testimony at the Board hearing that his VA medical provider said to him that his "'injuries could be from when I got injured'" in service.  See August 2015 Board Hearing Transcript, page 11.

The examiner must consider and address the Veteran's competent and credible reports of experiencing a continuity of symptomatology, to include pain, since service related to his knees (discussed further in the remand section above).

d.  If the examiner finds that any bilateral knee disabilities clearly and unmistakably preexisted service but responds in the negative to "c," then is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral knee disabilities, to include arthritis and/or degenerative joint disease, are related to the preexisting bilateral knee disabilities that were aggravated during service.

While review of the entire claims folder is required, attention is invited to the items highlighted under question "c."  This includes the instruction that the examiner must consider and address the Veteran's competent and credible reports of experiencing a continuity of symptomatology, to include pain, since service related to his knees (discussed further in the remand section above).

e.  If the response to question "b" is negative, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current bilateral knee disabilities, to include arthritis and/or degenerative joint disease, had their clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the items highlighted under question "c."  This includes the instruction that the examiner must consider and address the Veteran's competent and credible reports of experiencing a continuity of symptomatology, to include pain, since service related to his knees (discussed further in the remand section above).
f.  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current bilateral knee disabilities are due to or caused by the Veteran's back disability.

g.  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current bilateral knee disabilities have been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's back disability.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's current bilateral knee disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's back disability.

In providing the opinions requested in "f" and "g," the examiner's attention is invited to the Veteran and his representative's statements.  See August 2015 Board Hearing Transcript, page 9 (with the Veteran's representative referencing the Veteran's gait and "some interplay between the back and the knees"); March 2011 Veteran Statement (referencing that his back caused him to walk incorrectly).  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




